          Case 2:21-cr-00082-CMR Document 1 Filed 03/10/21 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA                              CRIMINAL NO:        21-
                                                                           ----


                    v.                                 DATE FILED:

 THOMAS DEL BORRELLO                                   VIOLATIONS:
                                                       31 U.S.C. §§ 5324(a)(2) and (d)(2),
                                                       and 31 C.F.R. §§ 1010.310 through
                                                       1010.314 (aggravated false filing of a
                                                       currency transaction report - 8
                                                       counts)
                                                       31 U.S.C. §§ 5324(a)(l) and (d )(2),
                                                       and 31 C.F.R. §§ 1010.310 through
                                                       1010.314 (aggravated failure to file a
                                                       currency transaction report - 1
                                                       count)
                                                       18 U.S.C. § 2 (aiding and abetting)

                                        INFORMATION

                             COUNTS ONE THROUGH EIGHT
                   (Aggravated Filing of False Currency Transaction Reports)

THE UNITED STATES ATTORNEY CHARGES THAT:

              At all times material to Count One of this information:

              1.         The Regional Produce Cooperative Corporation ("RPCC") was a

Pennsylvania non-profit cooperative corporation, doing business as Philadelphia Wholesale

Produce Market (the "Market"), and had its principal place of business at 6700 Essington

Avenue, Philadelphia, Pennsylvania 19153. The Market, which opened on June 5, 2011, was the

world's largest fully-refrigerated wholesale produce terminal. The Market was open to the public

and gathered dozens of competitive wholesale produce merchants in a central location to supply

fresh produce to the Philadelphia region and beyond.
Case 2:21-cr-00082-CMR Document 1 Filed 03/10/21 Page 2 of 5
Case 2:21-cr-00082-CMR Document 1 Filed 03/10/21 Page 3 of 5
Case 2:21-cr-00082-CMR Document 1 Filed 03/10/21 Page 4 of 5
Case 2:21-cr-00082-CMR Document 1 Filed 03/10/21 Page 5 of 5
